Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive  to the application and preliminary amendment filed December 6, 2021.  Claims 1-7, 9, 11-12, 14, 19-23, 26, 32, 35 and 37 are pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


As per claim 37, the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter because the controller environment is non statutory.  A claim directed to a system or machine needs at least one hardware component in the limitation.  The claimed controller and node are not necessarily hardware nor are they limited to hardware in the specification.  The specification in pages 23 lines 23-32 and page 43 lines 23-30 allows for hardware or software embodiments of the server and processor.  The broadest reasonable interpretation of the limitations in light of the specification can include a solely software embodiment of the claim, which would be directed to a signal per se.
Claim Objections
Claim 32 is objected to because it is presented as a dependent claim but is a different statutory category (a computer program product) than claim 1 from which it depends (a method claims) and hence should be written as an independent claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9, 11-12, 14, 19-23, 26, 32, 35 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Byers et al. United States Patent Application Publication No.  2017/0366472 in view of Jalali United States Patent No.  11,119,825.

As per claim 1, Byers teaches a method for allocating resources of fog nodes, wherein the fog nodes are organized  into at least one fog network; the method comprising:
receiving a request from a client node [client requests (pp 0041)];
identifying requirements for fulfillment of the request [reservation priority values (rpv) and SLA included in the request (pp 0042-0043)];
determining a location of the client node for fulfillment of the request [geographical distribution (pp 0020); geographic locality (pp 0037)];
identifying, from the identified requirements and the determined location, a cluster of fog nodes operable to fulfill the request [layers of fog nodes (pp 0023, 0028)]; and
selecting, from the identified cluster, fog nodes the resources of which are to be allocated to fulfilling the request by minimizing  at least one of:
a number of clusters required to fulfill the request; a total time to fulfill requests received by the fog nodes; a number of unfulfilled requests received by the fog nodes [performance measures include latency and overloaded fog nodes (pp 0035, 0037); reducing latency of fog nodes (pp 0039, 0046).  
Although Byers teaches that a location of a requesting node is taken into account, Byers does not explicitly teach determining a location of the client node for fulfillment of the request.
However, in analogous art, Jalali teaches determining a location of the client node for fulfillment of the request [determine location of node (column 6 lines 20-24); node trajectory (column 6 lines 25-42; column 7 lines 14-35)].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the location of Byers with determining a location of Jalali.  A person of ordinary skill in the art would have been motivated to do this to improve tracking of a device.
As per claim 2, Byers in view of Jalali teaches the method as claimed in claim 1, wherein identifying requirements for fulfillment of the request comprises: identifying a primary service for the request, wherein the primary service comprises a service provided by at least one fog node which service is necessary to fulfill the request; and identifying fog nodes operable to provide the primary service for the request [Byers: granularity of processing pipelines (pp 0039); different services (pp 0046)].  

As per claim 3, Byers in view of Jalali teaches the method as claimed in claim 2, wherein identifying requirements for fulfillment of the request further comprises: identifying fog nodes operable to provide a secondary service for the request, wherein a secondary service comprises a service provided by at least one fog node which service is associated with a primary service for the request [Byers: first second and third application requests (pp 0039-0041)].  

As per claim 4, Byers in view of Jalali teaches the method as claimed in claim 3, wherein identifying fog nodes operable to provide a secondary service for the request comprises: identifying fog nodes g node operable to provide a primary service for the request; wherein a matched neighborhood  comprises a plurality of fog nodes correlated according to at least one of: a service request pattern for the services they provide; a trend variance pattern for the services they provide [Byers: hierarchy of fog nodes (pp 0038); trend (pp 0040); geographic proximity of application (pp 0042)].  

As per claim 5 , Byers in view of Jalali teaches the method as claimed in claim 1, wherein determining a location of the client node for fulfillment of the request comprises: estimating a trajectory of the client node on the basis of historical location data for the client node within an environment [Jalali: determine location of node (column 6 lines 20-24); node trajectory (column 6 lines 25-42; column 7 lines 14-35)].  See claim 1.

As per claim 6, Byers in view of Jalali teaches the method as claimed in claim 1 , wherein determining a location of the client node for fulfillment of the request comprises: modelling the environment as a location graph comprising vertices representing waypoints within the environment and edges representing legitimate paths between the waypoints [Byers: endpoint distances at the edge of network (pp 0023-0024, 0028, 0037)].  

As per claim 7, Byers in view of Jalali teaches the method as claimed in claim 1, wherein identifying, from the identified requirements and the determined location, a cluster of fog nodes operable to fulfill the request comprises: generating at least one cluster comprising fog nodes that are: operable to at least partially fulfill the request; within a threshold distance of each other at a particular point in time; and operable to cooperate with one another [Byers: fog node layers (pp 0039, 0042); threshold time (Pp 0045)].  

As per claim 9, Byers in view of Jalali teaches the method as claimed in claim 7, wherein identifying, from the identified requirements and the determined location, a cluster of fog nodes operable to fulfill the request further comprises: identifying a generated cluster that is within a threshold distance of the client node; and determining, on the basis of the determined location and a time period for fulfillment of the request, whether the request can be fulfilled by the identified generated cluster [Byers: determining layer by processing data close to client device (pp 0037)].  

As per claim 11, Byers in view of Jalali teaches the method as claimed in claim 7 , wherein identifying, from the identified requirements and the determined location, a cluster of fog nodes operable to fulfill the request further comprises: establishing groups of clusters, wherein a group of clusters comprises a plurality of clusters operable to cooperate, such that they form a chain of service provision [Byers: hierarchy of fog layers 0028, 0031, 0039-0041)].  

As per claim 12, Byers in view of Jalali teaches the method as claimed in claim 7 , wherein identifying, from the identified requirements and the determined location, a cluster of fog nodes operable to fulfill the request further comprises: executing a density measure over the clusters; and eliminating clusters falling below a density threshold [Byers: dense geographical location (pp 0020); moving fog nodes within hierarchy to help improve performance (pp 0045)].

As per claim 14, Byers in view of Jalali teaches the method as claimed in claim 1 , wherein selecting, from the identified cluster, fog nodes the resources of which are to be allocated to fulfilling the request comprises calculating an objective function minimizing  a weighted sum of terms representing at least one of: a number of clusters required to fulfill the request; a total time to fulfill requests received by the fog nodes; a number of unfulfilled requests received by the fog nodes [Byers: determining rpv and contested fog node based on calculations (pp 0052-0054)].  
  
As per claim 19, Byers in view of Jalali teaches the method as claimed in claim 1 , further comprising: registering a new fog node; and associating a service provided by the fog node with corresponding services provided by other fog nodes [Byers: make additional higher performance fog nodes available (pp 0046)].  

As per claim 20, Byers in view of Jalali teaches the method as claimed in claim 19, wherein associating a service provided by the fog node with corresponding services provided by other fog nodes comprises: extracting information about the service from service metadata; calculating a measure of similarity between the extracted information and information extracted from metadata for services provided by other fog nodes; associating the service with a service provided by other fog nodes with which the service has a highest similarity score [Byers: fog orchestrator utilizes multiple nodes to interface with other parts of same application (pp 0039); request to run application (pp 0041-0043, 0052)].  

As per claim 22, Byers in view of Jalali teaches the method as claimed in claim 19 , further comprising: generating a graph of registered fog nodes in which vertices represent fog nodes and in which vertices are connected by at least one of: a location edge representing a physical topological connection between fog nodes; a service edge connecting fog nodes providing the same services; a service alliance edge connecting fog nodes providing services that are correlated [Byers: fog orchestrator utilizes multiple nodes to interface with other parts of same application (pp 0039); request to run application (pp 0041-0043, 0052)].  
  
As per claim 26, Byers in view of Jalali teaches the method as claimed in claim 1, further comprising: registering a new client node; monitoring a location of the registered client node; and learning from the monitored location at least one trajectory within an environment that is associated with the registered client node [Byers: endpoint distances at the edge of network (pp 0023-0024, 0028, 0037); competing client applications make tradeoffs with one another based on indicators and performance target (pp 0049-0052)].  

Claims 32, 35 and 37 are rejected, mutatis mutandis, under the same rationale as claim 1 as they do not further limit or define over the claims.

Allowable Subject Matter
Claims 21 and 23 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is noted in PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UZMA ALAM whose telephone number is (571)272-3995. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

UZMA . ALAM
Primary Examiner
Art Unit 2457



/UZMA ALAM/Primary Examiner, Art Unit 2457